Toyota Motor Credit Corporation 19001 S. Western Avenue Torrance, CA 90501 June 2, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Annual Report on Form 10-K for the year ended March 31, 2015; Notice of Disclosure under Section 13(r) of the Securities Exchange Act of 1934 Dear Sirs: Toyota Motor Credit Corporation hereby provides notice that it has provided disclosure under Section 13(r) of the Securities Exchange Act of 1934 in its Annual Report on Form 10-K for the year ended March 31, 2015. Very truly yours, Toyota Motor Credit Corporation By: /s/ Michael Groff Name:Michael Groff Title:President and Chief Executive Officer
